DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The Office Action is in response to the application filed September 10, 2020. 
	Examiner notes that the prosecution of child application 17/114,473 is further advanced than the instant parent application. A Terminal Disclaimer has been filed in application ‘473 over this application, therefore a nonstatutory double patenting rejection was not made in the Non-Final Office action below.
Amended claims 1-3, 6, 7, 9, 11, 20-23, 34, and 37-39 are being examined on the merits herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	Claims 1, 9, 11, 20-23, 34, 37-39 are rejected under 35 U.S.C. 112, first paragraph, for scope of enablement because the specification, while being enabling for the treatment of acute radiation syndrome, does not reasonably provide enablement for the prevention of acute radiation syndrome as recited in these claims.
 	The instant claims are drawn to a pharmaceutical composition and a method for the prevention of acute radiation syndrome. The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention: 
 	The instant invention pertains to a method for the prevention of acute radiation syndrome.
The state of the prior art: 
 	The skilled artisan would view that the prevention of one or more symptoms of acute radiation syndrome totally, absolutely, or permanently, is highly unlikely, since one cannot guarantee that the acute radiation syndrome will always be prevented.
The relative skill of those in the art: 
 	The relative skill of those in the art is very high.
The predictability or lack thereof in the art: 
 	The skilled artisan would view that the treatment to prevent acute radiation syndrome, absolutely, or permanently is highly unpredictable.
 The amount of direction or guidance presented and the presence or absence of working examples: 
 	In the instant case, no working examples are presented in the specification as filed showing how to prevent acute radiation syndrome totally, absolutely, or permanently. Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art. See MPEP 2164.  	Genentech, Inc. v. Novo Nordisk, 108 F.3d at 1366, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable". 	Therefore, in view of the Wands factors, e.g., the amount of direction or guidance provided, absence of working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the combination in the instant claims whether preventing acute radiation syndrome totally, absolutely, or permanently.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Han (US 2016/0123966) of record.
 	Regarding the intended use limitations as recited in 23, such limitations of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition, which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473,378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II). In the instant composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
 Han teaches methods for treating, controlling or mitigating leukopenia and/or thrombocytopenia, for example in the context of cancer chemotherapy, comprising administration of a monoacetyl-diacyl-glycerol compound of formula 2 (a.k.a, PLAG), and compositions thereof (abstract; [0002]; claim 28), meeting the limitations of claim 23.
Based on the foregoing reasons, the instant claim is deemed anticipated over the cited art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-3, 6, 9, 20-22, 34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2016/0123966) of record in view Heslet (International Journal of General Medicine, 2012) of record.
Regarding claims 1-3 and 22, Han teaches methods for treating, controlling or mitigating leukopenia and/or thrombocytopenia, for example in the context of cancer chemotherapy, comprising administration of a monoacetyl-diacyl-glycerol compound of formula 2 (a.k.a, PLAG), and compositions thereof (abstract; [0002]; claim 28).
Han teaches neutropenia is caused by pneumonia, ear infection, oral gum infection, arsenic poisoning, hemodialysis, chemical compound, protein, anticancer agent, chemotherapy or irradiation therapy (claim 31)
Han teaches patient receives a chemotherapeutic agent for treatment of a cancer that may be induced or stimulated by G-CSF (claim 38).
Regarding claims 6 and 9, Han teaches the patient may be a cancer patient receiving chemotherapy and/or radiation therapy, or other patient suffering from or at risk of neutropenia, and the PLAG, may be given during and/or after the chemotherapy and/or radiation treatment, to treat the resulting neutropenia, and/or may be given before, to help mitigate the effects of such treatment, or to mobilize hematopoietic progenitor cells into the peripheral blood for collection by leukapheresis, and subsequent use to rescue the patient following myeloablative chemotherapy [0060].
Regarding claim 20, Han teaches the compounds of formula 1, particularly PLAG, do not compete with G-CSF but rather enhance the effects of G-CSF, they may be used in combination with G-CSF to provide a level of efficacy that is not attainable with G-CSF alone, or to reduce the level of G-CSF necessary for efficacy, e.g., in patients experiencing side effects from G-CSF ([0062]; [0066]; example 7).
Regarding claim 21, Han teaches combination with a pharmaceutically acceptable antioxidant selected from ascorbic acid (AA, E300), tocopherols (E306), propyl gallate (PG, E310), tertiary butylhydroquinone (TBHQ), butylated hydroxyanisole (BHA, E320) and butylated hydroxytoluene (BHT, E321) (claim 55).
Han does not specifically teach treating acute radiation syndrome.
Heslet teaches ARS is a combination of acute injury manifestations that occur after a sufficiently large portion of the body is exposed to a high dose of ionizing radiation. ARS is defined as the signs and symptoms that occur after a whole-body or significant partial-body (60%) exposure of >1 Gy total dose, delivered acutely at a relatively high-dose rate.
Heslet teaches bone marrow and the intestines have a low threshold caused by fast cellular turnover, whereas muscles and brain cells multiply slowly and are more resistant to radiation. The clinical components of ARS include several subsyndromes, each with a specific trigger sensitivity threshold for the release of clinical symptoms like the hematologic, gastrointestinal, cerebrovascular, and multiorgan/pulmonary dysfunction syndromes (page 106, column 1, 2nd full ¶; Table 1).
Symptoms of acute, high-dose radiation are dependent on the absorbed dose. They may appear within hours to days and follow a somewhat predictable course. Early symptoms resulting from an acute whole-body exposure constitute the prodromal radiation syndrome. Virtually all individuals receiving a dose of 10–20 Gy develop prodromal signs and symptoms within 1–72 hours after exposure (page 106, column 2, 3rd full ¶).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the administration of PLAG for the treatment of mitigating leukopenia and/or thrombocytopenia and mobilize hematopoietic progenitor cells as a result of chemotherapy and radiation treatment as taught by Han. The skilled artisan would have envisioned that said method would also have been effective in treating acute radiation syndrome and the adverse effects associated therewith.  The motivation, provided by Heslet, teaches ARS is a combination of acute injury manifestations that occur after a sufficiently large portion of the body is exposed to a high dose of ionizing radiation. Based on the teachings of Han, it is obvious that the patient has received such high doses of radiation such that the patient suffers from leukopenia and/or thrombocytopenia. Han demonstrates that PLAG administration is successful in treating leukopenia and/or thrombocytopenia and mobilize hematopoietic progenitor cells.
Based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.  

Regarding claims 34 and 37-39, Han does not teach a kit comprising PLAG and instructions associated therewith. 
 	It would have been further prima facie obvious to one of ordinary skill in the art to prepare a kit based on the combined prior art. The mere placement of such a formulation into a package would have been within the general knowledge of one of ordinary skill in the art at the time of the invention. Such a person would have been motivated to do so to facilitate manufacture and dissemination of the formulation to patients in need thereof and to facilitate patient compliance with a prescribed regimen by providing such a formulation in a portable container that can be transported and carried to allow for convenient dosing, as necessary. Furthermore, the subject matter printed on the label or package insert is does not provide for patentable distinction over what would have been suggested by the prior art because such instructions to literary work and, thus, are not covered by patent laws, but rather copyright laws. Even if such were covered by patent laws, such subject matter represents no more than a statement of intended use and does not impart any physical or otherwise material limitation to the claimed package that is either not present in the prior art or made obvious by the teachings of the prior art. It has been held that Applicant is not entitled to patent a known product by simply attaching a set of instructions to that product. See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.Zd 1862 (Fed. Cir. 2004).


Conclusion
Claims 1-3, 6, 7, 9, 11, 20-23, 34, and 37-39 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-32800-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627